Deen, Chief Judge.
Appellant was convicted of forgery in the first degree. After the present appeal was filed in this court, appellant’s counsel filed a motion to withdraw from the case pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1966).
Appellant’s counsel argues that after reviewing the trial transcript he is unable to find reversible error. Counsel has filed a brief in support of his motion citing us to relevant portions of the transcript. Attached to both the motion and to the brief are certificates of service indicating that copies of both documents have been served upon appellant by mail. In addition, we have examined the record and have determined that the present appeal is “wholly frivolous.” Accordingly, we grant counsel’s motion to withdraw from the case, and we dismiss this appeal. Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976).

Appeal dismissed.


Birdsong and Sognier, JJ., concur.